Citation Nr: 0700718	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-09 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a contusion of the left eye.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hyperopic astigmatism.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
defective hearing in the right ear.

4.  Entitlement to service connection for a heart condition.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In an April 2005 statement, the veteran indicated a desire 
for a videoconference Board hearing.  However, in September 
2005, the veteran stated that he is not able to travel to the 
RO for a hearing and expressed a desire for his case to be 
forwarded to the Board.  Thus, his request for a hearing 
before a member of the Board is considered withdrawn.  See 38 
C.F.R. § 20.704 (2006).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The December 1957 rating decision, which denied the 
claims of entitlement to service connection for residuals of 
a contusion of the left eye, hyperopic astigmatism, and 
defective hearing in the right ear, is final.

3.  The evidence received since the December 1957 rating 
decision is cumulative and does not relate to unestablished 
facts necessary to substantiate the claims of entitlement to 
service connection for residuals of a contusion of the left 
eye, hyperopic astigmatism, and defective hearing in the 
right ear.  

4.  A heart condition did not originate in service or within 
one year thereafter, and it is not related to any incident of 
service.


CONCLUSIONS OF LAW

1.  The evidence received since the final December 1957 
rating decision, which denied the claims of entitlement to 
service connection for residuals of a contusion of the left 
eye, hyperopic astigmatism, and defective hearing in the 
right ear, is not new and material, and thus the claims are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).

2.  A heart condition was not incurred in or aggravated by 
active service, nor may such be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in an October 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to reopen his previously denied claims of 
entitlement to service connection and to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The claims were last readjudicated in March 2005.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post-service medical 
records.  

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine whether his heart condition is 
related to service.  However, the veteran has not presented 
competent and credible evidence, except by unsubstantiated 
assertion, that his heart condition may be associated with an 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  Accordingly, the Board finds that referral of 
the case for the purpose of obtaining a medical opinion as to 
whether his heart condition is etiologically related to 
service is not warranted.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that new and material 
evidence has not been received to reopen the previously 
denied claims and that the preponderance of the evidence is 
against the claim for service connection for a heart 
condition, any question as to an appropriate effective date 
or disability rating to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the veteran.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
service medical records, and VA and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO originally denied service connection for an eye 
condition and defective hearing in the right ear in a 
December 1957 rating decision.  In that rating decision, the 
RO considered not only the veteran's visual acuity but also 
his contention that he had an eye condition due to a 
contusion sustained in a fight in service.  Thus, the RO 
denied service connection for both residuals of a contusion 
of the left eye and hyperopic astigmatism.  The veteran was 
notified of the decision later that month.  He did not 
appeal.  Thus, the December 1957 decision is final.  See 
38 C.F.R. § 19.2 (1956); 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2006).  Therefore, new and material evidence 
is needed to reopen the claims.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

With respect to the eyes, the evidence of record at the time 
of the December 1957 decision showed that, although the 
veteran sustained a contusion to the left eye during a fight 
in service and had hyperopic astigmatism, he had defective 
vision at entry into service and the evidence failed to show 
that he had any residuals of a contusion of the left eye 
(i.e., worsened vision) or that his hyperopic astigmatism was 
aggravated by or otherwise related to service.  Thus, the 
evidence needed to reopen these claims is evidence that tends 
to show that his defective vision worsened in service or is 
otherwise related to service.  

The pertinent evidence added to the record since the December 
1957 rating decision consists of VA medical records, which 
show that the veteran has ongoing vision problems that he 
attributes to an injury he sustained in service during a 
fight.  

After review, the Board finds that, although new in that I 
was not previously of record, the received evidence is not 
material.  In this regard, the evidence does not tend to show 
that the veteran's defective vision worsened in service or is 
otherwise related to service.  Rather, it is merely 
cumulative of prior evidence considered which showed the 
veteran reporting an injury to his eyes in service, as well 
as defective vision.  Thus, the evidence, by itself or when 
considered in conjunction with the evidence previously of 
record, does not relate to unestablished facts necessary to 
substantiate the veteran's claims.  Moreover, the evidence 
does not raise a reasonable possibility of substantiating 
either of his eye claims.  Therefore, the Board must find 
that new and material evidence has not been received to 
reopen the claims for service connection for residuals of a 
contusion of the left eye and hyperopic astigmatism.

With respect to the defective hearing in the right ear, the 
evidence of record at the time of the December 1957 rating 
decision showed that, although the veteran had defective 
hearing in that ear, he had defective hearing at service 
entry and the evidence failed to show that his defective 
hearing was aggravated by or otherwise related to service.  
Thus, the evidence needed to reopen this claim is evidence 
that tends to show that his defective hearing in the right 
ear worsened in service or is otherwise related to service.  

The pertinent evidence added to the record since the December 
1957 rating decision consists of VA and private medical 
records.  The VA medical records show that the veteran has 
ongoing hearing problems, and the private medical records 
reflect a history of hearing loss in the right ear after 
serving in the army.

After review, the Board finds that, although new, the 
received evidence is not material.  In this regard, the 
evidence does not tend to show that the veteran's defective 
hearing in the right ear worsened in service or is otherwise 
related to service.  The Board notes his reported history of 
hearing loss in the right ear after service in the private 
medical records; however, the Board observes that the record 
at the time of the earlier rating decision also reflected 
this contention and the contention, as transcribed by the 
physician without additional comment, is not competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for service connection for 
defective hearing in the right ear.

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

After review, the Board notes that the veteran's service 
medical records are negative for any complaint, treatment, or 
diagnosis of a heart condition.  In addition, his post-
service medical records fail to show any mention of a heart 
condition until many years after separation.  The record 
reflects that he had heart surgery in 1996, which is over 40 
years after discharge.  Further, the veteran has not 
presented any medical evidence showing that he had a heart 
condition within one year after separation.  While the 
veteran contends he mentioned a heart valve problem to a VA 
examiner following his discharge, the 1957 examination report 
revealed no complaints regarding the veteran's heart, nor 
were any abnormal findings noted.  A chest x-ray at that time 
was negative.  The veteran has not presented any competent 
evidence suggesting a link between his heart condition and 
service.  Therefore, service connection for a heart condition 
is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   



ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for residuals 
of a contusion of the left eye, the appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for hyperopic 
astigmatism, the appeal is denied.

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for defective 
hearing in the right ear, the appeal is denied.

Service connection for a heart condition is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


